CM/ECF-GA Northern District Court                                    https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?102126439431714-...




                                             1:19-cv-05727-AT
                          Federal Trade Commission v. FleetCor Technologies, Inc. et al
                                          Honorable Amy Totenberg

                                    Minute Sheet for proceedings held In Chambers on 04/02/2020.


              TIME COURT COMMENCED: 10:30 A.M.
              TIME COURT CONCLUDED: 11:40 A.M.                      COURT REPORTER: Shannon Welch
              TIME IN COURT: 1:10                                   DEPUTY CLERK: Harry Martin
              OFFICE LOCATION: Atlanta

         ATTORNEY(S)                 Michael Boutros representing Federal Trade Commission
         PRESENT:                    Jessica Caleb representing FleetCor Technologies, Inc.
                                     Brittany Frassetto representing Federal Trade Commission
                                     Mark Hopson representing FleetCor Technologies, Inc.
                                     Thomas Kost representing Federal Trade Commission
                                     Gregory Madden representing Federal Trade Commission
                                     Benjamin Mundel representing FleetCor Technologies, Inc.
                                     John Villafranco representing Ronald Clarke
         PROCEEDING
                                     Scheduling Conference;
         CATEGORY:
         MINUTE TEXT:                The parties are directed to submit an amended schedule reflecting the
                                     Court's rulings by Monday, April 13, 2020.
         HEARING STATUS:             Hearing Concluded




1 of 2                                                                                                               4/2/2020, 12:04 PM
CM/ECF-GA Northern District Court   https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?102126439431714-...




2 of 2                                                                              4/2/2020, 12:04 PM
